PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14 /021,601
Filing Date: 06/28/2018
Appellant(s): Sadovnikov et al.



__________________
Andrew R Ralston
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument for claims 13 and 24

Appellant provides following arguments.
Appellant argues, Edwards fails to read on claim 13 & 24 because it “does not describe a masking layer”. Appellant argues, even if it is assumed a first mask level is present when the N-drift 120 is formed, the mask level described by Edwards (para [0027])(referred by appellant as a second mask level) is different from the first mask level due to the different locations of the DWELL 130 and the NDRIFT 120. Appellant further argues, the first mask used to form the NDRIFT 120 is not present when the SNWELL 155 is formed because the second mask has been used to form the DWELL 130. Moreover, LOCOS 137, formed in step 102 (see also]} [0025]), may be used to align the SNWELL 155 implant due to the relatively shallow nature of this region. Thus a mask level is not even needed to implement Edwards SNWELL 155. Appellant argues, Wu fails to cure deficiencies of Edwards.
Examiner argues, appellant’s argument is not persuasive for the following reasons. 
FIRST, as widely known in art, during an implantation process, a mask is commonly used to mask the surrounding surface to expose only the intended surface for implantation. Because 120 overlaps 155, it is anticipated that common portion 1-2, 3-4 of topside (S1) of substrate (115) (see annotated Fig. 2A below) were masked for both NDRIFT 120 implantation as well as for SNWELL 155 implantation. So 
SECOND, as appellant states, LOCOS 137 may be used to further align SNWELL 155 implant due to the relatively shallow nature of this region. Examiner argues, regardless of LOCOS 137 used to align 155 or not, it was anticipated that a mask was still needed to cover portions 1-2 & 3-4 (this may the claimed first mask). Appellant’s argument that “a mask level is not even needed to implement Edwards SNWELL 155” is therefore not persuasive because a mask was anticipated to cover portion 1-2 & 3-4 during SNWELL 155 implantation.
	THIRD, examiner argues that just because SNWELL 155 is stated in para [0029], that does not imply that SNWELL 155 formation occurs after DWELL 130 formation as Edwards is not explicit regarding SNWELL 155 formation in the context of Fig. 1. Therefore Edwards’s reference of mask layer used to form DWELL 130 (in para [0027]) does not conflict with the anticipation of ordinary artisan that the same mask layer was used while implanting both NDRIFT 120 and SNWELL 155.
FOURTH, based on above arguments, ordinary artisan would have interpreted the anticipated mask to cover portion 1-2 & 3-4 (as explained above) as the claimed first mask and on that interpretation Edwards anticipates… providing a first mask (anticipated mask to cover portion 1-2 & 3-4) along the first side  (top side annotated as S1 in Fig. 2A below) of the semiconductor substrate (115) to expose the oxide structure (137) and a first portion (including portions 1-5,3-6 & 7-8, see annotated Fig. 2A below) of the first side of the semiconductor substrate; performing a first implantation process (anticipated implantation process of 155) that implants dopants of a second type (inherent N-type dopant of  SNWELL 155) into the semiconductor substrate at a first energy (inherent energy of SNWELL 155 implantation) and a first dopant concentration (inherent dopant concentration of SNWELL 155)  using the first mask to form a first drift region portion (155) that extends into the semiconductor substrate along the first direction (direction Y, see annotation in FIG. 2A below) from the first portion of the first side; and performing a second implantation process  (anticipated implantation process of 

    PNG
    media_image2.png
    693
    864
    media_image2.png
    Greyscale


Argument for claims 14-23

Appellant argues, claims 14-23 are each allowable at least by virtue of depending from claim 13. Examiner argues, the same argument presented above, applies to claims 14-23 since they depend on 
For the above reasons, it is believed that the rejections of claims 13-24 should be sustained.

Respectfully submitted,
Khatib Rahman
                /K.A.R/                Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                           
Conferees:
Khaja Ahmad
/KHAJA AHMAD/Acting SPE and Primary Examiner, Art Unit 2813                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        












Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.